Title: To Thomas Jefferson from William Fleischer, 8 October 1804
From: Fleischer, William
To: Jefferson, Thomas


               
                  
                     Monsieur le Président
                  
                  Baltimore, 8 Octobre, 1804.
               
               Ne pouvant pas avoir l’avantage de remettre à Votre Excellence la lettre ci-jointe moi-même, à cause de mes occupations, je prends la liberté de l’envoyer en attendant, en me flattant que sous peu de temps je pourroi Vous témoigner mes respects en personne à féderal City.
               La lettre de Mr. faujas est bien ancienne; la raison en est, que mon voyage fut retardé, par des circonstances particulières, près d’un an.
               
               Mr. faujas m’a confié un de ses ouvrages dont je suppose qu’il n’est pas encore connu de Votre Excellence. S’il peut Vous convenir, il est à Votre disposition, le prix en est 18 Dollars. 
               J’ai l’honneur d’être avec le plus profond respéct Votre Excellence très-humble & très-obéissant serviteur
               
                  
                     William Fleischer
                  
               
             
          Editors’ Translation
               
                  
                     Mister President,
                     Baltimore, 8 Oct. 1804
                     
                  
                  Because of my work, I do not have the pleasure of delivering the enclosed letter to your excellency, but I take the liberty of sending it, hoping and flattering myself that I will soon be able to pay my respects to you in person in the Federal City.
                  Mr. Faujas’s letter is quite old. That is because my trip was delayed by almost a year because of special circumstances.
                  Mr. Faujas entrusted me with one of his books, which I assume you have not yet seen. If it suits you, it is at your disposal. The price is 18 dollars.
                  With deepest respect, your excellency, I have the honor of being your very humble and obedient servant.
                  
                     
                        William Fleischer
                     
                  
               
            